Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “first computation module for” in claims 9 and 13.
A “division module for” in claim 13.
A “second computation module for” in claim 13.
An “address index module for” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 13, determining “having consistent data characteristics” is indefinite.  The neurons could be divided based on a shared hidden layer, weights, input/output layer, input data, training parameters, or any other number of parameters.  Furthermore since the specification does not disclose a method of making the determination based on these characteristics or what threshold is necessary to make said determination.  In the interest of further examination “Having consistent data characteristics on the basis of the input neurons” is being interpreted as having any level of matching characteristics of any kind, including having data from a shared data set.

Regarding claims 5-9, 12, and 16, storing the data of the subnetwork in a different location than the neural network is indefinite.  Since the neural network is made up of the subnetworks it would be contradictory to store the subnetwork in a separate location than the neural network.  The method of achieving this is not disclosed in the specification.  This could refer to cloning the partitions of the neural network, backing up the neural network, or simply distributed training of the network.  In the interest of further examination the subnetworks are interpreted as being copies of the portions of the neural network used for distributed training.

Regarding claim 3, determining “the basis of positive and negative of the neuron weights” is indefinite.  With respect to the instant specification positive or negative of the neuron weights could be defined by an arbitrary threshold value with respect to the probability distribution which of itself is indefinite.  One of ordinary skill in the art would expect that positive or negative neuron weights would refer to the sign of the weight value.  In the interest of further examination positive and negative of the neuron weights is interpreted as being any positive or negative value with respect to the weight.  

The remaining claims are rejected with respect to their dependence on the rejected claims.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1: Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing a neural network into a plurality of subnetworks having consistent internal data characteristics (corresponds to evaluation with the assistance of pen and paper), computing each of the subnetworks to obtain a first computation result for each subnetwork (mathematical calculation), and computing a total computation result of the neural network on the basis of the first computation result of each subnetwork (mathematical calculation).  Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claim 9 which recites corresponding features.  Therefore, claims 1, and 9 recite an abstract idea which is a judicial exception.

Regarding Claim 2: Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 2 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of output neurons of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of input neurons of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), and dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper).  Therefore, claim 2 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 2 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 2 is directed to a judicial exception.
Step 2B Analysis:  Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 2 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claim 10 which recites corresponding features.  Therefore, claims 2 and 10 recite an abstract idea which is a judicial exception.

Regarding Claim 3: Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 3 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of distribution of the neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), and dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of positive or negative of the neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper). Therefore, claim 3 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 3 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 3 is directed to a judicial exception.
Step 2B Analysis:  Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 3 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claim 11 which recites corresponding features.  Therefore, claims 3 and 11 recite an abstract idea which is a judicial exception.

Regarding Claim 4: Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 4 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein in the step C, the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network (mathematical calculation). Therefore, claim 4 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 4 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 4 is directed to a judicial exception.
Step 2B Analysis:  Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 4 amount to no more than mere instructions to apply the judicial exception using a generic computer component.


Regarding Claim 5: Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 5 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium (gathering and outputting data). Therefore, claim 5 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 5 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 5 is directed to a judicial exception.
Step 2B Analysis:  Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 5 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 6: Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 6 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium (gathering and outputting data). Therefore, claim 6 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 6 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 6 is directed to a judicial exception.
Step 2B Analysis:  Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 6 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 7: Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 7 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium (gathering and outputting data). Therefore, claim 7 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 7 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 7 is directed to a judicial exception.
Step 2B Analysis:  Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 7 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 8: Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 8 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium (gathering and outputting data). Therefore, claim 8 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 8 does not recite additional elements to integrate the judicial exception into a practical application.  Therefore, claim 8 is directed to a judicial exception.
Step 2B Analysis:  Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 8 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
The above analysis also applies to claim 12 which recites corresponding features.  Therefore, claims 8 and 12 recite an abstract idea which is a judicial exception.

Regarding Claim 13: Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 13 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing a neural network into a plurality of subnetworks having consistent internal data characteristics (corresponds to evaluation with the assistance of pen and paper), computing each of the subnetworks to obtain a first computation result for each subnetwork (mathematical calculation), and computing a total computation result of the neural network on the basis of the first computation result of each subnetwork (mathematical calculation).  Therefore, claim 13 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 13 recites additional elements “division module”, “computation module”, “on-chip storage”, “addressing module”, and “address indexing module”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 13 is directed to a judicial exception.
Step 2B Analysis:  Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 13 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 14: Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 14 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of output neurons of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of input neurons of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), and dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper).  Therefore, claim 14 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 14 recites additional elements “division module”, “computation module”, “on-chip storage”, “addressing module”, “address indexing module”, and “division module”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 14 is directed to a judicial exception.
Step 2B Analysis:  Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 14 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Regarding Claim 15: Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 15 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of distribution of the neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper), and dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of positive or negative of the neuron weights of the neural network (corresponds to evaluation and judgement with the assistance of pen and paper). Therefore, claim 15 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 15 recites additional elements “division module”, “computation module”, “on-chip storage”, “addressing module”, “address indexing module”, and “division module”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 15 is directed to a judicial exception.
Step 2B Analysis:  Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 15 amount to no more than mere instructions to apply the judicial exception using a generic computer component.


Regarding Claim 16: Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 16 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium (gathering and outputting data). Therefore, claim 16 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 16 recites additional elements “division module”, “computation module”, “on-chip storage”, “addressing module”, “address indexing module”, and “division module”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Therefore, claim 16 is directed to a judicial exception.
Step 2B Analysis:  Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 16 amount to no more than mere instructions to apply the judicial exception using a generic computer component.

Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-16 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102 as being unpatentable over Guan (“Output partitioning of neural networks”, 2005).

Regarding claim 1, Guan teaches A neural network computing method, comprising the following steps: A. dividing a neural network into a plurality of subnetworks having consistent internal data characteristics; ([p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics.) B. computing each of the subnetworks to obtain a first computation result for each subnetwork; and ([p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm", "Each sub-data set is then handled by a smaller subnetwork which uses the whole input vector as input and produces a portion of the final output vector" portion of the output vector is interpreted as synonyomus with first computation result ) C. computing a total computation result of the neural network on the basis of the first computation result of each subnetwork. ([p. 40] "The grown sub-networks are then integrated to produce the final results." See also Sec. 2 p. 41-42 Eqn (3) "K".   Output vector is interpreted as synonymous with total computation result.  Partitioning is iteratively based on output vector therefore the result of the neural network is based on the first computation result of each subnetwork.).

Regarding claim 2, Guan teaches The computing method according to claim 1, wherein the step A comprises: A1. dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of output neurons of the neural network; ([p. 41] "If we partition the output vector (each class is represented by one unit) into r sections S1, S2, . . . , Sr each containing at least one output unit, then Eq. (1) can be transformed into (Eqn. 3) where S1 + S2 +...  + Sr = K: E1, E2, . . . ,Er are independent of each other. The only constraint among them is that their sum E should be smaller than Eth: So we can partition the original data set into r sub-data sets." [p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm" Output vector interpreted as synonymous with output neurons of the neural network.  Guan explicitly teaches that output vector is partitioned based on classification of the data set. ) A2. dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of input neurons of the neural network; and ([p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics based on the input neurons of the neural network. ) A3. dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of neuron weights of the neural network. ([p. 41 Sec. 2] "The goal for constructively constructing a neural network with output partitioning is to obtain an appropriate architecture of sub-networks with a set of weights that satisfy E<Eth (Eth is the threshold of E).").

Regarding claim 3, Guan teaches The computing method according to claim 2, wherein the step A3 comprises: dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of distribution of the neuron weights of the neural network ([p. 43] "The set of available patterns is divided into three sets: a training set is used to train the network, a validation set is used to evaluate the quality of the network during training and to measure overfitting, and finally a test set is used at the end of training to evaluate the resultant network. In this paper, the size of the training, validation and test set is 50%, 25% and 25% of the data set’s total available patterns. The error measure E used is the squared error percentage [21], derived from the normalization of the mean squared error to reduce the dependence on the number of coefficients in (1) and on the range of output values used" See. Eqn 4 The network is split up into three sets and classified based on the mean squared error of the coefficients which is interpreted as a basis of distribution of the neuron weights.).

Regarding claim 9, claim 9 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Regarding claim 10, claim 10 effectively mirrors claim 2 and is therefore rejected under a similar interpretation.

Regarding claim 11, claim 11 effectively mirrors claim 3 and is therefore rejected under a similar interpretation.

Regarding claim 12, claim 12 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Guan and in view of Min (US 2017/0116520 A1).

 Regarding claim 4, Guan teaches The computing method according to claim 1.  However, Guan does not explicitly teach wherein in the step C, the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network.

 Min who teaches a related art of splitting neural networks into sub-networks teaches The computing method according to claim 1, wherein in the step C, the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network. ([¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

Regarding claim 5, Guan teaches The computing method according to claim 1. However, Guan does not explicitly teach wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. .

Min who teaches a related art of splitting neural networks into sub-networks teaches The computing method according to claim 1, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. ([¶0047] "The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

Regarding claim 6, Guan teaches The computing method according to claim 2.  However, Guan does not explicitly teach, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.

 Min who teaches a related art of splitting neural networks into sub-networks teaches The computing method according to claim 2, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network. ) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

Regarding claim 7, Guan teaches The computing method according to claim 3.  However, Guan does not explicitly teach, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium.

 Min who teaches a related art of splitting neural networks into sub-networks teaches  The computing method according to claim 3, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network. ) 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

 Regarding claim 8, the combination of Guan and Min teaches The computing method according to claim 4, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. (Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).

Regarding claim 13, Min teaches A device for the neural network computing system wherein, the neural network computing system, comprising: ([¶0047] "In particular, the local devices 102 include a neural network module 506. The neural network module 506 implements a set of neurons in accordance with a sub-network 508 that represents a subset of the global neural network being processed." ) the device comprising: an on-chip storage and addressing module arranged in an on-chip storage medium, and connected to an on-chip address index module and an on-chip computation module for storing data of the subnetwork; ([¶0047] "In particular, the local devices 102 include a neural network module 506. The neural network module 506 implements a set of neurons in accordance with a sub-network 508 that represents a subset of the global neural network being processed." neural network module interpreted as synonymous with an on-chip storage and addressing module connected to an on-chip address index module and an on-chip computation module for storing data of the subnetwork. ) the address index module for indexing data stored in the on-chip storage and addressing module; and ([¶0047] "In particular, the local devices 102 include a neural network module 506. The neural network module 506 implements a set of neurons in accordance with a sub-network 508 that represents a subset of the global neural network being processed." Implementing a set of neurons in accordance with a sub-network is interpreted as synonymous with indexing data stored in the on-chip storage and addressing module. On-chip storage and addressing module is interpreted as synonymous with memory. ) the on-chip computation module for computing the first computation result of the subnetwork. (See FIG. 5 502. on-chip computation module for computing the first computation result is interpreted as synonymous with processor.). 

However, Min does not explicitly teach a division module for dividing a neural network into a plurality of subnetworks having consistent internal data characteristics; a first computation module for computing each of the subnetworks to obtain a first computation result for each subnetwork; and a second computation module for computing a total computation result of the neural network on the basis of the first computation result of each subnetwork

Guan who teaches a related art of splitting neural networks into sub-networks teaches a division module for dividing a neural network into a plurality of subnetworks having consistent internal data characteristics; ([p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics. ) a first computation module for computing each of the subnetworks to obtain a first computation result for each subnetwork; and ([p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm","Each sub-data set is then handled by a smaller subnetwork which uses the whole input vector as input and produces a portion of the final output vector" portion of the output vector is interpreted as synonyomus with first computation result ) a second computation module for computing a total computation result of the neural network on the basis of the first computation result of each subnetwork; ([p. 40] "The grown sub-networks are then integrated to produce the final results." See also Sec. 2 p. 41-42 Eqn (3) "K".   Output vector is interpreted as synonymous with total computation result.  Partitioning is iteratively based on output vector therefore the result of the neural network is based on the first computation result of each subnetwork.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

 Regarding claim 14, the combination of Min, and Guan teaches The device for the neural network computing system according to claim 13, wherein the division module comprises: a first division submodule for dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of output neurons of the neural network; (Guan [p. 41] "If we partition the output vector (each class is represented by one unit) into r sections S1, S2, . . . , Sr each containing at least one output unit, then Eq. (1) can be transformed into (Eqn. 3) where S1 + S2 +...  + Sr = K: E1, E2, . . . ,Er are independent of each other. The only constraint among them is that their sum E should be smaller than Eth: So we can partition the original data set into r sub-data sets." [p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm" Output vector interpreted as synonymous with output neurons of the neural network.  Guan explicitly teaches that output vector is partitioned based on classification of the data set. ) a second division submodule for dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of input neurons of the neural network; and (Guan [p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics based on the input neurons of the neural network. ) a third division submodule for dividing the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of neuron weights of the neural network. (Guan [p. 41 Sec. 2] "The goal for constructively constructing a neural network with output partitioning is to obtain an appropriate architecture of sub-networks with a set of weights that satisfy E<Eth (Eth is the threshold of E).").

 Regarding claim 15, the combination of Min, and Guan teaches The device for the neural network computing system to claim 14, wherein the third division submodule divides the neural network into a plurality of subnetworks having consistent internal data characteristics on the basis of distribution of the neuron weights of the neural network; (Guan [p. 43] "The set of available patterns is divided into three sets: a training set is used to train the network, a validation set is used to evaluate the quality of the network during training and to measure overfitting, and finally a test set is used at the end of training to evaluate the resultant network. In this paper, the size of the training, validation and test set is 50%, 25% and 25% of the data set’s total available patterns. The error measure E used is the squared error percentage [21], derived from the normalization of the mean squared error to reduce the dependence on the number of coefficients in (1) and on the range of output values used" See. Eqn 4 The network is split up into three sets and classified based on the mean squared error of the coefficients which is interpreted as a basis of distribution of the neuron weights.).

 Regarding claim 16, the combination of Min, and Guan teaches The device for the neural network computing system to claim 13, wherein the second computation module splices or weights the first computation result of each subnetwork to compute the total computation result of the neural network; (Min [¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.   ) data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. (Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okhara (“MBEANN: Mutation-Based Evolving Artificial Neural Networks”, 2007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124